Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15852958, 15019538, 16418695, 14878698, 15019538, 14750786, 15019525, 62087743, 62087647, 62061871, 62024902, 62020852, and 62018171, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The previously filed applications fail to disclose the subject matter of claims 2-21 including the limitations “receiving real-time audio data received from a user, wherein the audio data identifies a target device and includes a command associated with the target device; identifying a parameter of the real-time audio data, wherein the parameter identifies a characteristic of the real-time audio data; and broadcasting the parameter, wherein broadcasting facilitates communication between a plurality of additional networked devices”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5, 9, 10, 12, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0044152) in view of Chen et al. (Chen) (US 2017/0133011).
Regarding claims 2, 9, and 16, Wang discloses a networked device, comprising:
one or more data processors ([0021], light control network, [0027], microcontroller (MCU)); and
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors ([0032], a program in a computer readable medium) to perform operations including:
dynamically identifying a master device from among the networked device and the plurality of additional networked devices ([0045], a master is determined between the networked devices);
identifying ([0041], the connected devices are registered to a master device) one or more target devices (20, 30) associated with the master device (5), wherein the identified target devices include a first target device (20) and a second target device (30), wherein the first target device and the second target device are the same type of device ([0036], lighting units 20 and 30); and
transmitting, based on determining that the first target device is the target device identified in the control data received from the user, the command from the master device to the first target device ([0052], commands are sent from the master device to the slave devices).
Wang is silent about receiving real-time audio data received from a user, wherein the audio data identifies a target device and includes a command associated with the target device; identifying a parameter of the real-time audio data, wherein the parameter identifies a characteristic of the real-time audio data; broadcasting the parameter, wherein broadcasting facilitates communication between a plurality of additional networked devices; using the parameter, determining that the first target device is the target device identified in the audio data received from the user; and transmitting, based on determining that the first target device is the target device identified in the audio data received from the user, the command from the master device to the first target device.
Chen from the same or similar field of endeavor discloses receiving real-time audio data received from a user ([0054], a user speaks a command), wherein the audio data identifies a target device and includes a command associated with the target device ([0054], the commands are directed to a television and a thermostat); identifying a parameter of the real-time audio data, wherein the parameter identifies a characteristic of the real-time audio data ([0054], characteristics and voice patterns are identified); broadcasting the parameter, wherein broadcasting facilitates communication between a plurality of additional networked devices ([0054], [0055], the voice profiles are transmitted to a server for connection to a corresponding device); using the parameter, determining that the first target device is the target device identified in the audio data received from the user ([0055], the phrases and identified user are determined for determining a target device); and transmitting, based on determining that the first target device is the target device identified in the audio data received from the user, the command from the master device to the first target device ([0054], [0055], the command is sent to the corresponding devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the teachings of Wang for for allowing voice operated, hands free control of a network of devices.
Regarding claims 3, 10, and 17, Wang discloses wherein the master device (FIG. 1A, 5) is associated with a target location (FIG. 1A, a room or house), wherein the target device 20, 30) is within the target location (FIG. 1A).
Regarding claims 5, 12, and 19, Wang in view of Chen discloses the networked device of claim 2 (see claim 2 above).
Wang is silent about identifying a command; determining that the command corresponds to the target device; and transmitting an instruction, wherein receiving the instruction at the target device causes the target device to be controlled.
Chen from the same or similar field of endeavor discloses identifying a command ([0054], [0055], a target device is determined based on the command); determining that the command corresponds to the target device ([0054], [0055], a target device is determined based on the command); and transmitting an instruction, wherein receiving the instruction at the target device causes the target device to be controlled ([0054], [0055], a target device is controlled based on the command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the teachings of Wang for for issuing a control command to the correct device.

Claim(s) 8, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0044152) in view of Chen et al. (Chen) (US 2017/0133011), and further in view of Pogue et al. (Pogue) (US Pat. No. 10,200,724).
Regarding claims 8, 15, and 21, Wang in view of Chen discloses the networked device of claim 2 (see claim 1 above).
Wang in view of Chen is silent about wherein dynamically identifying the master networked device further comprises: receiving an instruction, wherein the instruction identifies a networked device as the master device, and wherein the instruction is generated at a cloud server.
Pogue from the same or similar field of endeavor discloses wherein dynamically identifying the master networked device further comprises: receiving an instruction, wherein the instruction identifies a networked device as the master device (FIG. 1, col. 9, lns. 1-17, a master determination is made at master determination 124 in server 106), and wherein the instruction is generated at a cloud server (FIG. 1, col. 9, lns. 1-17, a master determination is made at master determination 124 in server 106).

Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488